Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The IDS filed 1/24/2019 was not previously considered.  The IDS has been considered as indicated in this office action.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Richard Eckman on 1/15/2021.

The application has been amended as follows: 
Please cancel claims 34-35 and 43-45.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims require  measuring mRNA expression of a panel of genes comprising PRAME, S-100 immune-related genes S100A9, S100A7, S100A8, S100A10, S100A12, and S100A14; and an immune gene selected from CXCL9, CCL5, CXCL10, IRF1, PTPN22, PTPRC, LCP2, and CD38; calculating a combined score of the mRNA expression using the formula score = 1.15 x PRAME + 0.92 x S100 related gene + 0.7 x immune gene - 0.33; classifying the subject as malignant and .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912.  The examiner can normally be reached on M-F 11am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/SARAE L BAUSCH/Primary Examiner, Art Unit 1634